 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 1 of 21 PageID #: 63




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


TIMOTHY EDWARDS,                                     4:20-CV-04130-KES

                   Plaintiff,

           vs.
                                              ORDER 1915A SCREENING FOR
J.W. COX, Individual and official             SERVICE AND DENYING MOTION
capacity, DR. ROCK BOYD, Individual          FOR SUMMONS, DISCOVERY, AND
and official capacity, DR. WILLIAM                 EXPERT TESTIMONY
PIERCE, Individual and official
capacity, NURSE CARLA STEPPAD,
Individual and official capacity,
COUNSELOR S. MERTENS, Individual
and official capacity, UNIT MGR J.
STERNHAGEN, Individual and official
capacity, CASE MGR S. THYGESON,
Individual and official capacity, and
LEGAL DEPT L. ALLEN, Individual and
official capacity,

                   Defendants.


      Plaintiff, Timothy Edwards, filed a pro se civil rights lawsuit under 28

U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971), and 42 U.S.C. §§ 1985, 1986. Docket 1 at 1. Edwards also moves for

summons, discovery, and expert testimony. Dockets 5, 6, 7.

I.    1915A Screening

      A.    Factual Background

      The facts alleged in Edwards’s complaint are: Edwards claims that Dr.

Boyd violated Edwards’s Eighth Amendment rights when Dr. Boyd sexually

assaulted him. Docket 1 at 5, 14. Edwards alleges that Dr. Boyd “aggressively
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 2 of 21 PageID #: 64




pulled down [Edward’s] underwear and pulled on [his] penis” and testicles. Id.

at 5. Edwards contends that there was no need for Dr. Boyd to forcibly disrobe

Edwards because Edwards was not asked to remove his clothes and he was

conscious and compliant during his examination. Id. at 6, 14. Nurse Steppad

was also in the examination room during the alleged sexual assault, but

Edwards claims that she did nothing. Id. at 6. Edwards alleges that Dr. Boyd

committed the sexual assault purposefully, intentionally, sadistically for sexual

gratification, and to humiliate Edwards in front of a female nurse. Id. at 5, 11.

Edwards claims that he had pain in his penis and testicles for five days after

the incident. Id. at 5. He also suffered from severe emotional damage like

anxiety, depression, lack of sleep, suicidal thoughts, and fear. Id.

      Edwards claims that Dr. Boyd, Dr. Pierce, Steppad, and Mr. S. Mertens

violated his Eighth Amendment right to recieve adequate medical and

psychological care. Id. at 6. Edwards contends that Dr. Pierce denied Edwards

psychological treatment. Id. at 13. Dr. Pierce did not follow up on Edwards’s

well-being other than once or twice after the incident. Id. at 6.

      Additionally, Edwards claims that Federal Prison Camp Yankton (FPC

Yankton) staff have worked together to deny Edwards medical treatment for

conditions for which they diagnosed him. Id. at 8, 11-13. Edwards contends

that his presentence investigation report shows that his medical conditions

include steel ankle and swollen lymph nodes in his left neck. Id. at 6. These

conditions have worsened during his time at FPC Yankton. Id. Also, Dr. Boyd

and Dr. Pierce have diagnosed Edwards with blurred vision, headache pain,

                                         2
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 3 of 21 PageID #: 65




and hip popping/pain. Id. Dr. Pierce diagnosed Edward’s pain as post-

traumatic stress disorder (PTSD). Id. at 6, 14. Edwards claims that defendants

have deliberately chosen to not treat these conditions. See id. at 6, 14-15.

Edwards still suffers from severe headaches, blurred vision, ringing in ears,

temple pain, ankle pain, hip joint popping, and constant pain. Id. at 6.

Edwards claims that Warden Cox, Sternhagen, and Thygeson failed in their

supervisory roles to prevent this mistreatment. Id. at 8.

      Edwards also alleges that defendants violated his Eighth Amendment

rights when they failed to protect him. Edwards contends that Dr. Pierce failed

his duty as a medical advocate to protect Edward’s welfare and emotional

trauma when he ordered Edwards to return to the scene of the sexual assault.

Id. at 6, 8, 13. Additionally, Edwards claims that Dr. Boyd, Dr. Pierce, Cox,

Steppad, Mertens, Stenhagen, Allen, and Thygeson threatened Edwards’s

safety when they did not comply with the Prison Rape Elimination Act (PREA)

protocol or Bureau of Prisons (BOP) policy to protect inmates from their

attackers. Id. at 7, 8. Edwards told Mertens about the sexual assault. Id. at 13,

14. Mertens informed other staff members about the assault, specifically Dr.

Boyd. Id. Mertens also discussed the assault with Sternhagen. Id. at 14.

Edwards personally informed Cox about the alleged sexual assault. Id. at 15.

      Edwards claims that Dr. Boyd continued to sexually harass Edwards and

made sexual gestures at Edwards during lunch. Id. at 7. Edwards claims that

he made repeated complaints to defendants about the continued harassment

and that Edwards feared for his safety and well-being. Id. Edwards alleges that

                                        3
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 4 of 21 PageID #: 66




he requested a transfer to a different facility from each individual defendant. Id.

at 7. Defendants intentionally put Edwards “in harm’s way” when they refused

his repeated requests to be transferred after Dr. Boyd’s sexual assault. Id.

      Edwards claims that defendants conspired to conceal and cover up

Edwards’s sexual assault allegation, his incident report, and PREA claim. Id. at

7, 13-15. Edwards told Cox about the sexual assault, and Cox covered up for

staff. Id. at 14-15. Defendants attempted to deny Edwards access to the PREA

auditor. Id. at 7. Additionally, Edwards alleges that defendants conspired to

deprive Edwards of compassionate release under the CARES Act. Id. at 8.

      Lastly, Edwards contends that defendants violated Edwards’s First

Amendment right to be free from retaliation. Id. Edwards claims that

defendants retaliated against him by denying that Edwards had any of the

medical conditions that the Centers for Disease Control and Prevention (CDC)

recognizes as risk factors for severe illness from COVID-19. Id. at 7, 8. This

prevented Edwards from being eligible for compassionate release under the

CARES Act. Id. at 7. Edwards claims that defendants also retaliated against

Edwards by depriving him of medical treatment. Id. at 8.

      B.    Legal Standard

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even

with this construction, “a pro se complaint must contain specific facts

                                        4
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 5 of 21 PageID #: 67




supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985) (citation omitted); see also Ellis v. City of Minneapolis, 518 F. App’x 502,

504 (8th Cir. 2013). Civil rights complaints cannot be merely conclusory. Davis

v. Hall, 992 F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481,

482 (8th Cir. 2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all of the complaint’s

allegations are true[.]” Twombly, 550 U.S. at 555; see also Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008) (noting that a complaint must

contain either direct or inferential allegations regarding all material elements

necessary to sustain recovery under some viable legal theory). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they

“[are] (1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915A(b). The court will now assess each individual

claim under 28 U.S.C. § 1915A.




                                         5
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 6 of 21 PageID #: 68




      C.     Legal Analysis

             1.    Official Capacity Claims

      “A Bivens claim is a cause of action brought directly under the United

States Constitution against a federal official acting in his or her individual

capacity for violations of constitutionally protected rights.” Buford v. Runyon,

160 F.3d 1199, 1203 n.6 (8th Cir. 1998) (emphasis added) (citing Bivens, 403

U.S. 388); see also Little v. South Dakota, No. 5:14-CV-05069-JLV, 2014 WL

6453844, at *3 (D.S.D. Nov. 17, 2014) (“A Bivens action may not be asserted

against the United States, its agencies, or against federal employees in their

official capacity.” (internal quotation omitted)).

      Here, Edwards claims are against defendants in their individual and

official capacities as the warden or staff of FPC Yankton. Docket 1 at 2-3. A

suit against defendants in their official capacity is treated as a suit against the

Federal Bureau of Prisons, an agency of the United States. See Buford, 160

F.3d at 1203. “[A] Bivens action cannot be prosecuted against the United

States and its agencies because of sovereign immunity.” Id. And “Bivens and its

progeny do not waive sovereign immunity for actions against the United

States[.]” Laswell v. Brown, 683 F.2d 261, 268 (8th Cir. 1982). Thus, the court

finds that the doctrine of sovereign immunity bars Edwards’s claims against

any federal defendant sued in their official capacities.




                                          6
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 7 of 21 PageID #: 69




             2.    Individual Capacity Claims

                   a. Eighth Amendment Claims

      Edwards brings several Eighth Amendment claims against defendants.

In Bivens, the Supreme Court recognized a cause of action for implied damages

against federal officers in their individual capacities for violations of the Fourth

Amendment. 403 U.S. at 393-94. Additionally, the Supreme Court has

recognized a Bivens remedy for violations of the Fifth Amendment and the

Eighth Amendment. Wilkie v. Robbins, 551 U.S. 537, 550 (2007) (citing Davis v.

Passman, 442 U.S. 228, 249 (1979); Carlson v. Green, 446 U.S. 14, 24 (1980)).

      The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments.” U.S. Const. amend. VIII. “Not every governmental action

affecting the interests or well-being of a prisoner is subject to Eighth

Amendment scrutiny, however.” Whitley v. Albers, 475 U.S. 312, 319 (1986).

“[O]nly the unnecessary and wanton infliction of pain . . . constitutes cruel and

unusual punishment forbidden by the Eighth Amendment.” Id. (citation and

internal quotations omitted).

                          i.    Sexual Assault

      A prison official’s sexual assault or harassment of an inmate can, under

certain circumstances, “constitute the unnecessary and wanton infliction of

pain forbidden by the Eighth Amendment.” Freitas v. Ault, 109 F.3d 1335,

1338 (8th Cir. 1997) (internal citation and quotations omitted); see also

Berryhill v. Schriro, 137 F.3d 1073, 1076 (8th Cir. 1998). A plaintiff bringing an

Eighth Amendment claim for sexual abuse must “prove, as an objective matter,

                                         7
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 8 of 21 PageID #: 70




that the alleged abuse or harassment caused ‘pain’ and, as a subjective matter,

that the officer in question acted with a sufficiently culpable state of

mind.” Freitas, 109 F.3d at 1338.

      Edwards claims that Dr. Boyd violated his Eighth Amendment right

when Dr. Boyd sexually assaulted Edwards by pulling on Edwards’s penis and

testicles. Docket 1 at 5, 14. Edwards alleges that the sexual assault caused

him pain in his genitals. Id. Edwards has also alleged facts showing that Dr.

Boyd acted with a culpable state of mind. Edwards claims that Dr. Boyd pulled

on his penis purposefully and intentionally for his sexual gratification and to

humiliate Edwards. Id. at 5, 11. The court finds that Edwards has sufficiently

stated a claim upon which relief may be granted. Edwards’s cruel and unusual

punishment claim against Dr. Boyd is sufficiently pleaded to survive initial

review under 28 U.S.C. § 1915A.

                         ii.    Deliberate Indifference to Edwards’s Medical
                                Needs

      “[D]eliberate indifference to serious medical needs of prisoners

constitutes the ‘unnecessary and wanton infliction of pain’ proscribed by the

Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg

v. Georgia, 428 U.S. 153, 173 (1976)). “This is true whether the indifference is

manifested by prison doctors in their response to the prisoner’s needs or by

prison guards in intentionally denying or delaying access to medical care or

intentionally interfering with the treatment once prescribed.” Id. at 104-05.

“This conclusion does not mean, however, that every claim by a prisoner that



                                         8
 Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 9 of 21 PageID #: 71




he has not received adequate medical treatment states a violation of the Eighth

Amendment.” Id. at 105. “[A] prisoner must allege acts or omissions sufficiently

harmful to evidence deliberate indifference to serious medical needs.” Id. at

106. Allegations of negligence will not suffice. See Jolly v. Knudsen, 205 F.3d

1094, 1096 (8th Cir. 2000).

      The deliberate indifference standard includes both an objective and

subjective component. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir.

1997) (citing Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997)). The

plaintiff “must demonstrate (1) that they suffered objectively serious medical

needs and (2) that the prison officials actually knew of but deliberately

disregarded those needs.” Id. (citing Coleman, 114 F.3d at 784). “A serious

medical need is one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily

recognize the necessity for a doctor’s attention.” Coleman, 114 F.3d at 784

(citation and internal quotation omitted). To be liable for deliberately

disregarding medical needs, “the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825,

837 (1994).

      Edwards claims that Dr. Boyd, Dr. Pierce, Mertens, and Steppad violated

his Eighth Amendment rights when they failed to treat his medical conditions.

Docket 1 at 6. Edwards alleges that he was diagnosed with steel ankles and

swollen lymph nodes before he entered custody. Id. at 6. Edwards also claims

                                         9
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 10 of 21 PageID #: 72




that defendants diagnosed him with blurred vision, headache pain, hip pain,

and PTSD. Id. at 6, 8, 14. Edwards claims that defendants knew of his medical

needs because they diagnosed them, but deliberately chose not to treat them.

Id. at 6, 8. The court finds that Edwards has sufficiently alleged that

defendants acted with deliberate indifference to his serious medical needs.

Edwards’s deliberate indifference claim survives 28 U.S.C. § 1915A screening.

      Edwards also claims that Cox, Sternhagen, and Thygeson were

deliberately indifferent to his serious medical needs based on their supervisor

roles. Id. at 6. “Because vicarious liability is inapplicable to Bivens and § 1983

suits, the plaintiff in a suit . . . must plead that each government-official

defendant, through his own individual actions, has violated the Constitution.”

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (internal citations omitted); see also

Buford, 160 F.3d at 1203 n.7 (stating Bivens actions cannot be premised on

respondeat superior liability and defendants are liable for their personal acts

only). Edwards has failed to identify in his complaint the individual actions by

the three supervisory defendants sufficient to state a Bivens claim upon which

relief may be granted. Thus, Edwards’s failure to protect claim against the

supervisor defendants is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii) and

1915A(b)(1).

      Edwards also claims that Dr. Pierce was deliberately indifferent to

Edwards’s medical needs after he was sexually assaulted. Docket 1 at 6.

Edwards’s sexual assault is an objectively severe medical condition. See Hill v.

Anderson, 2008 WL 319898 (D. Minn. Feb. 5, 2008); see also Kahle v. Leonard,

                                         10
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 11 of 21 PageID #: 73




477 F.3d 544, 553 (8th Cir. 2007) (“[N]o reasonable prison official . . . could

have concluded . . . that a detainee who was sexually assaulted . . . did not

suffer a serious harm.” (internal quotation omitted)). Edwards claims that Dr.

Pierce knew of, but deliberately disregarded, Edwards’s medical need by

ordering Edwards back to the scene of the sexual assault and requiring

Edwards to show his genitals to another female nurse after Edwards reported

the sexual assault to him. Docket 1 at 6, 13, 15. Edwards also claims that Dr.

Pierce denied Edwards psychological treatment because Dr. Pierce rarely

checked on Edwards well-being after the sexual assault. Id. at 6. The court

finds that Edwards has alleged sufficient facts that Dr. Pierce deliberately

disregarded Edwards’s serious medical needs after the sexual assault.

Edwards’s deliberate indifference claim survives 28 U.S.C. § 1915A screening.

                          iii.   Failure to Protect

      “[P]rison officials have a duty . . . to protect prisoners from violence

. . . .” Farmer, 511 U.S. at 833. “It is not, however, every injury suffered by one

prisoner at the hands of another that translates into constitutional liability for

prison officials responsible for the victim’s safety.” Id. at 834. In order to prevail

on a failure to protect claim, a prisoner must demonstrate two things. First, he

must show that he is incarcerated under conditions posing a substantial risk

of serious harm. Spruce v. Sargent, 149 F.3d 783, 785 (8th Cir. 1998). Second,

an inmate must demonstrate that prison officials were deliberately indifferent

to that risk. Id. “Deliberate indifference requires a showing that the official

knew the risk existed, but disregarded it.” Id.

                                         11
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 12 of 21 PageID #: 74




      Edwards claims that Steppad was in the room during the sexual assault

and did nothing. Docket 1 at 6. Sexual assault presents a substantial risk of

serious harm. See Kahle, 477 F.3d at 553. Edwards also alleges that Steppard

knew of the risk (Dr. Boyd grabbing Edwards’s genitals) because she was in the

room and deliberately disregarded it by failing to act. Docket 1 at 6. The court

finds that Edwards has alleged sufficient facts to show a failure to protect

claim against Steppad. Edwards’s failure to protect claim survives 28 U.S.C.

§ 1915A screening.

      Next, Edwards claims that Dr. Pierce, Cox, Mertens, Stenhagen, Allen,

and Thygeson threatened Edwards’s safety when they did not accept his

transfer requests or comply with PREA protocol after his alleged sexual assault.

Id. at 7, 8. Edwards alleged facts that he was incarcerated under conditions

posing a substantial risk of serious harm because he was incarcerated at the

same facility where the person who allegedly sexually assaulted him is

employed. Id. at 7. Edwards also claims that Dr. Boyd continued to sexually

harass him by making sexual gestures at lunch. Id. Edwards also alleged facts

that defendants knew of this risk because Edwards complained to each

defendant that he feared for his safety and well-being. Id. He also reported the

sexual assault to Dr. Pierce, Cox, and Mertens. Id. at 13-15. And Edwards

repeatedly asked all defendants to transfer him because of Dr. Boyd. Id. at 7.

The court finds that Edwards alleged sufficient facts of a failure to protect

claim against Dr. Pierce, Cox, Mertens, Stenhagen, Allen, and Thygeson.

Edwards’s failure to protect claim survives 28 U.S.C. § 1915A screening.

                                        12
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 13 of 21 PageID #: 75




                   b. First Amendment Claim

      Edwards claims that defendants violated his First Amendment rights

when they retaliated against him for filing a PREA claim and incident report

regarding the alleged sexual assault. Id. at 8.

      Several circuits have found that a plaintiff may bring a Bivens claim for

violation of the First Amendment. Yiamouyiannis v. Chem. Abstracts Serv., 521

F.2d 1392, 1393 (6th Cir. 1975) (“We recognize that Bivens dealt with a Fourth

Amendment violation, but its logic appears to us to be equally applicable to a

First Amendment violation.”); Paton v. La Prade, 524 F.2d 862, 870 (3d Cir.

1975) (“Thus, we believe the extension of the Bivens rule to violations of first

amendment rights to be both justifiable and logical.”); Mendocino Envtl. Ctr. v.

Mendocino Cnty., 14 F.3d 457, 464 (9th Cir. 1994) (finding that the plaintiffs

sufficiently stated a Bivens claim under the First Amendment). But more

recently, the United States Supreme Court has exercised caution as to

expanding the scope of Bivens actions, and some circuits have followed suit.

See Wilkie, 551 U.S. at 550 (“We have accordingly held against applying

the Bivens model to claims of First Amendment violations by federal

employers[.]”); Iqbal, 556 U.S. at 675 (“[W]e have declined to extend Bivens to a

claim sounding in the First Amendment.” (citing Bush v. Lucas, 462 U.S. 367

(1983))). The Eighth Circuit has yet to decide the issue whether Bivens provides

a remedy for First Amendment claims. Gonzalez v. Bendt, 971 F.3d 742, 744-

45 (8th Cir. 2020).




                                        13
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 14 of 21 PageID #: 76




      In Ziglar v. Abbasi, 137 S. Ct. 1843 (2017), the Supreme Court

acknowledged that it had recognized three instances where a Bivens remedy is

available: (1) a violation of the Fourth Amendment’s prohibition on

unreasonable searches and seizures; (2) a violation of the Fifth Amendments

Due Process Clause for gender-based discrimination; and (3) a violation of the

Eighth Amendment’s prohibition on cruel and unusual punishment. Id. at

1854-55. But the Court explained that it now expresses caution as to judicial

findings of implied causes of action under congressional statutes. Id. at 1856.

And that “expanding the Bivens remedy is now a ‘disfavored’ judicial activity.”

Id. at 1857 (citing Iqbal, 556 U.S. at 675). The Ziglar Court laid out “[t]he

proper test for determining whether a case presents a new Bivens context is” to

determine whether “the case is different in a meaningful way from previous

Bivens cases decided by the Court.” Id. at 1859.

      If the case is meaningfully different from past cases, the court should

then ask “if there is an alternative remedial structure present.” Id. at 1858.

Because “if Congress has created ‘any alternative, existing process for

protecting the [injured party’s] interest’ that itself may ‘amoun[t] to a

convincing reason for the Judicial Branch to refrain from providing a new and

freestanding remedy in damages.’ ” Id. at 1858 (alterations in original)

(quoting Wilkie, 551 U.S. at 550). Then the courts must weigh the “reasons for

and against the creation of a new cause of action, the way common law judges

have always done.” Wilkie, 551 U.S. at 554. “In sum, if there are sound reasons

to think Congress might doubt the efficacy or necessity of a damages remedy as

                                         14
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 15 of 21 PageID #: 77




part of the system for enforcing the law and correcting a wrong, the courts

must refrain from creating the remedy in order to respect the role of Congress

. . . .” Ziglar, 137 S. Ct. at 1858.

      A case may be meaningfully different:

      [B]ecause of the rank of the officers involved; the constitutional right
      at issue; the generality or specificity of the official action; the extent
      of judicial guidance as to how an officer should respond to the
      problem or emergency to be confronted; the statutory or other legal
      mandate under which the officer was operating; the risk of
      disruptive intrusion by the Judiciary into the functioning of other
      branches; or the presence of potential special factors that
      previous Bivens cases did not consider.

Id. at 1860.

      Edwards alleges that Dr. Boyd, Dr. Pierce, Steppad, Mertens, Cox,

Sternhagen, Allen, and Thygeson violated his First Amendment rights by

preventing Edwards from receiving compassionate release under the CARES

Act and denying Edwards’s request for medical treatment in retaliation for

Edwards’s PREA claim and incident report. Because the Supreme Court has

never implied a Bivens cause of action for First Amendment retaliation,

Edwards’s claim involves a different constitutional right and is meaningfully

different from previous Bivens cases.

      “The [Supreme] Court’s precedents now make clear that a Bivens remedy

will not be available if there are ‘special factors counselling hesitation in the

absence of affirmative action by Congress.’ ” Ziglar, 137 S. Ct. at 1857

(quoting Carlson, 446 U.S. at 18). The Supreme Court has not defined what a

special factor is, but has stated “that the inquiry must concentrate on whether



                                         15
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 16 of 21 PageID #: 78




the Judiciary is well suited, absent congressional action or instruction, to

consider and weigh the costs and benefits of allowing a damages action to

proceed.” Id. at 1857-58. Edwards alleges that defendants retaliated against

him for exercising his right to report a PREA violation. Edwards alleges that

defendants retaliated by denying Edwards’s requests for medical treatment and

preventing Edwards from being eligible for compassionate release.

      The Supreme Court has previously declined to create an implied

damages action in a First Amendment suit against a federal employee in Bush.

462 U.S. at 390; see also Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012)

(“We have never held that Bivens extends to First Amendment claims.”).

In Bush, the Court declined to recognize a Bivens action because the cost, time,

and energy associated with defending a Bivens action against a federal

employee are significant and Congress is in a better position to evaluate the

need for a damages action in a First Amendment suit against a federal

employee. Id. at 388-89. Thus, the Court found there were “special factors

counselling hesitation.” Id. at 380.

      Here, the court similarly finds that the cost, time, and energy associated

with defending a Bivens action brought by an inmate for an action based on

retaliation under the First Amendment against a federal employee are

significant. The court finds that there are “special factors counselling

hesitation” and declines to find a Bivens remedy for an inmate alleging

retaliation under the First Amendment against a federal official.




                                        16
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 17 of 21 PageID #: 79




             3.    Civil Conspiracy Claim

      Edwards alleges that defendants conspired to conceal and cover up Dr.

Boyd’s alleged sexual assault. Docket 1 at 7, 13, 15. Edwards also alleges that

defendants conspired to deprive Edwards of compassionate release under the

CARES Act. Id. at 8.

      To state a claim under 42 U.S.C. § 1985, a plaintiff must allege: (1) the

defendants conspired, (2) the purpose of the conspiracy was to deprive him

either directly or indirectly of his civil rights, (3) one or more of the conspirators

did or caused to be done any act in furtherance of the conspiracy, and (4) as a

result, another was injured in his person or property or deprived of having and

exercising any vital privilege of a citizen. Mettler v. Whitledge, 165 F.3d 1197,

1206 (8th Cir.1999); Dubray v. Rosebud Hous. Auth., 565 F. Supp. 462, 466

(D.S.D. 1983). For § 1985(3) to apply, “there must be some racial, or perhaps

otherwise class-based, invidiously discriminatory animus behind the

conspirators’ action.” Griffin v. Breckenridge, 403 U.S. 88, 102 (1971).

“[E]vidence of purposeful discrimination must be produced to avoid dismissal

of a § 1985(3) claim.” Schmidt v. Louise Big Boy, No. 05-CV-05036-KES, 2007

WL 858419, at *10 (D.S.D Mar. 20, 2007).

      Edwards’s complaint fails to properly allege any element of a private

conspiracy based on class or race under § 1985(3). Edwards claims that

defendants conspired to conceal/cover-up the sexual assault and conspired to

deprive him of compassionate release. Docket 1 at 7, 8, 13-15. But Edwards

failed to plead purposeful discrimination or allege any facts that the defendants

                                         17
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 18 of 21 PageID #: 80




were engaged in a private conspiracy premised on class or race. Thus, Edwards

fails to state a conspiracy claim against the defendants under 42 U.S.C.

§ 1985(3).

      Edwards also brings a claim against defendants under 42 U.S.C. § 1986

for failure to prevent a violation of § 1985. Docket 1 at 1, 7. Under 42 U.S.C.

§ 1986,

      Every person who, having knowledge that any of the wrongs
      conspired to be done, and mentioned in section 1985 of this title,
      are about to be committed, and having power to prevent or aid in
      preventing the commission of the same, neglects or refuses so to do,
      if such wrongful act be committed, shall be liable to the party injured
      ....

“[A] cause of action under section 1986 is dependent upon a valid section 1985

claim.” Williams-Bey v. Kempker, 192 F. App’x 569, 571 (8th Cir. 2006).

Because the court found that Edwards did not state a claim under 42 U.S.C.

§ 1985(3), he does not have a claim under § 1986. See Kaylor v. Fields, 661

F.2d 1177, 1184 (8th Cir. 1981) (stating dismissal of § 1986 claim was proper

because plaintiff did not state a claim under § 1985(3)). Edwards’s civil

conspiracy claims are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i)-(ii) and

1915A(b)(1).

II.   Motion for Clerks to Send USM-285 Forms to Serve Defendants

      Edwards filed a motion requesting USM-285 forms to serve all

defendants. Docket 5. After screening Edwards’s complaint, the court found

that several of Edwards’s claims survive § 1915A screening. Under the

screening order, the court will order the Clerk to send USM-285 forms to

Edwards. Thus, this motion (Docket 5) is denied as moot.
                                        18
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 19 of 21 PageID #: 81




III.   Motion Requesting Discovery

       Edwards moves for this court to issue an order for discovery. Docket 6.

Once defendants file an answer, under Fed. R. Civ. P. 26(f), the parties will

meet to discuss the nature and basis of their claims and defenses and the

possibilities for a prompt settlement or resolution of the case, to make or

arrange for the disclosures required by Rule 26(a)(1), to discuss any issues

about preserving discoverable information, and to develop a proposed discovery

plan. Thus, Edwards’s motion requesting discovery (Docket 6) is premature and

therefore is denied.

IV.    Motion Requesting Expert Testimony

       Edwards moves for this court to appoint him an expert witness. Docket

7. 28 U.S.C. § 1915 entitles indigent prisoners to bring their legal claims to

court without pre-payment of the usual fees. “There is, however, no similar

provision which allows the Court to appoint expert witnesses for the express

purpose of supporting a pro se litigant’s claims.” Dale v. Dooley, No. 4:14-CV-

04003-LLP, 2015 WL 224969, at *4 (D.S.D. Jan. 15, 2015). “The plain language

of section 1915 does not provide for the appointment of expert witnesses to aid

an indigent litigant.” Hannah v. United States, 523 F.3d 597, 601 (5th Cir.

2008); see also Orr v. Valdez, 2011 WL 5239223 at *2 (D. Idaho Nov. 1, 2011).

Edwards’s motion requesting expert testimony (Docket 7) is denied.

       Thus, it is ORDERED:




                                        19
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 20 of 21 PageID #: 82




     1.    That Edwards’s claims against defendants in their official capacity

           are dismissed under 28 U.S.C. §§1915(e)(2)(B)(i)-(ii) and

           1915A(b)(1).

     2.    That Edwards’s sexual abuse claim against Dr. Boyd survives

           § 1915A screening.

     3.    That Edward’s deliberate indifference claim against Dr. Pierce, Dr.

           Boyd, Steppad, and Mertens survives § 1915A screening.

     4.    That Edwards’s failure to protect claims against Steppad, Dr.

           Pierce, Cox, Mertens, Sternhagen, Allen, and Thygeson survive

           § 1915A screening.

     5.    That all other claims asserted against defendants are dismissed

           under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

     6.    The Clerk shall send blank summons forms and Marshal Service

           Form (Form USM-285) to Edwards so that he may cause the

           complaint to be served upon defendants Dr. Pierce, Dr. Boyd,

           Steppad, Mertens, Cox, Sternhagen, Allen, and Thygeson.

     7.    Edwards shall complete and send the Clerk of Courts a separate

           summons and USM-285 form for defendants. Upon receipt of the

           completed summons and USM-285 forms, the Clerk of Court will

           issue the summons. If the completed summons and USM-285 form

           are not submitted as directed, the complaint may be dismissed.




                                      20
Case 4:20-cv-04130-KES Document 13 Filed 12/01/20 Page 21 of 21 PageID #: 83




     8.    The United States Marshal Service shall serve the completed

           summonses, together with a copy of the complaint (Docket 1) and

           this order, upon defendants.

     9.    Defendants will serve and file an answer or responsive pleading to

           the amended complaints and supplement on or before 21 days

           following the date of service or 60 days if the defendants fall under

           Fed. R. Civ. P. 12(a)(2) or (3).

     10.   Edwards will keep the court informed of his current address at all

           times. All parties are bound by the Federal Rules of Civil Procedure

           and by the court’s Local Rules while this case is pending.

     11.   Edwards’s motion requesting discovery (Docket 6) and motion

           requesting expert testimony (Docket 7) are denied. Edwards’s

           motion for USM-285 forms (Docket 5) is denied as moot.

     Dated December 1, 2020.

                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        21
